Citation Nr: 0931558	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-24 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine.  

2.  Entitlement to a rating in excess of 20 percent for 
hypertension.  

3.  Entitlement to a compensable rating for status post 
fibroma, left index finger.  

4.  Entitlement to service connection for a chronic headache 
disorder.

5.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to a service-connected right 
knee disorder.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for pseudofolliculitis 
barbae (PFB).

8.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.

9.  Entitlement to service connection for a skin disorder, 
claimed as urticaria.

10.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to a service-connected lumbar 
spine disorder.

11.  Entitlement to service connection for an ear disorder, 
claimed as chronic infections.

12.  Entitlement to service connection for erectile 
dysfunction.

13.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to July 
1985.

These matters come to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

The issues of increased ratings for DDD of the lumbar spine, 
hypertension, left index finger, and service connection for 
headaches, sinusitis, PFB, a psychiatric disorder, a skin 
disorder, and erectile dysfunction, as well as entitlement to 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic headache disorder was not manifest during 
service; it was not identified until approximately 1993 and 
is unrelated to service or to any service-connected 
disability.

2.  A chronic left knee disorder was not manifest during 
service or within the one-year presumptive period following 
service; left knee pain was not identified until 1986 and is 
unrelated to service or to any service-connected disability.

3.  A left hip disorder is secondary to service-connected DDD 
of the lumbar spine.

4.  A chronic ear disorder was not manifest during service; 
ear pathology was not identified until approximately 1993; 
any current ear disorder is unrelated to service.


CONCLUSIONS OF LAW

1.  A chronic headache disorder was not incurred in or 
aggravated by service and is not proximately due to service-
connected disability.  38 U.S.C.A. §§ 1101, 1131, 1112, 1116, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310, 3.311 (2008); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

2.  A left knee disorder, claimed as secondary to a service-
connected right knee disorder, was not incurred in or 
aggravated by service and is not proximately due to service-
connected disability.  38 U.S.C.A. §§ 1101, 1131, 1112, 1116, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310, 3.311 (2008); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

3.  A left hip disorder, claimed as secondary to a service-
connected lumbar spine disorder, is proximately due to 
service-connected DDD of the lumbar spine.  38 U.S.C.A. §§ 
1101, 1131, 1112, 1116, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 
3.311 (2008); Allen v. Brown, 7 Vet. App. 439 (1995).  

4.  An ear disorder, claimed as chronic infections, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).  

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a non-service-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claims prior to October 2006, the 
amendment is not applicable to the current claim.

Headaches

The Veteran seeks entitlement to service connection for 
headaches as secondary to his service-connected hypertension.  

	Service treatment records reflect that the Veteran complained 
of headaches on several occasions during his seven-year 
period of active service.  These complaints described 
temporal, dull aches with no changes in vision.  He 
complained of headaches in April 1980 and attributed them to 
the hydrochlorothiazide he was taking to treat his 
hypertension.  
	
	In a May 1985 treatment note, the physician speculated as to 
whether the headaches could be a side effect of the 
hydrochlorothiazide; however, at the time of service 
separation in July 1985, his head and neurologic systems were 
normal.  Therefore, service records do not show chronic 
headaches at the time of discharge.

Next, post-service evidence does not reflect reports of 
chronic headaches until 1993, eight years after discharge.  
Specifically, in a May 2002 VA neurology progress note, the 
physician described a history of headaches since 1995 (10 
years after discharge), described as severe, left-sided pain 
behind his eye which could last from hours to days.  

Acknowledging that the Veteran was previously diagnosed with 
tension headaches, the physician opined that some components 
were suggestive of cluster headaches but that the associated 
nausea and severity suggested migraine features.  
Hypertension, sinusitis, and stressors were suggested as 
possible contributing factors.  Although this evidence shows 
a current headache disorder, it does not establish continuity 
of symptomatology.

However, the Veteran has not alleged continuity of headache 
symptomatology since service and none has been shown.  
Rather, he argues that the headaches developed secondary to 
his service-connected hypertension.  

	Service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's headaches to his service-connected hypertension, 
despite his contentions to the contrary, nor does the 
evidence establish a direct medical nexus between active duty 
service and a headache disorder.    
	
	As to the secondary issue, the Board places significant 
probative value on a March 2003 VA examination undertaken 
specifically to address the issue on appeal at which time the 
Veteran related that he first noted headaches in 
approximately 1993.  The examiner concluded that these were 
probably tension headaches, and opined that they were not 
caused by or related to his service-connected hypertension 
because his hypertension preceded the current bout of 
headaches by approximately 13 years.  The examiner further 
noted that headaches secondary to hypertension occur 
uncommonly and only with severe hypertension, i.e. systolic 
blood pressure over 200 mmHg, which was not the case here.
	
	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
medical records, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorder 
and his service-connected hypertension.  While the Board 
reiterates that he is competent to report symptoms as they 
come to him through his senses, headaches are not the types 
of disorders that a lay person can provide competent evidence 
on questions of etiology.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Left Knee Disorder

The Veteran also seeks entitlement to service connection for 
a left knee disorder as secondary to his service-connected 
right knee disorder.  Specifically, he contends that his 
current left knee disorder is a direct result of favoring his 
left leg due to his service-connected right knee disorder.  

Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to a chronic left knee disorder 
or any symptoms reasonably attributed thereto.  At the time 
of discharge, the clinical evaluation of the Veteran's lower 
extremities was normal, with the exception of a medial 
meniscectomy scar on his right knee.  Therefore, no chronic 
left knee disorder was noted in service.

Next, post-service evidence does not reflect reports of left 
knee complaints until 1986.  Specifically, a February 1986 
orthopedic treatment note diagnosed bilateral knee 
instability and noted tenderness in the area of the lateral 
left meniscus.  Significantly, at a March 1988 VA 
examination, he complained of right knee pain and low back 
pain resulting from right knee instability, but made no 
mention of left knee symptomatology.  

Although VA treatment records indicate subjective complaints 
of left knee pain, VA radiology conducted in April 2003 
revealed an unremarkable left knee.  As such, the competent 
evidence does not establish continuity of symptomatology.

Although the Veteran began complaining of pain in his left 
knee in 1986, there is no evidence to suggest that a left 
knee disability manifested to a degree of ten percent or more 
within one year of the date of separation from service.  To 
the contrary, VA radiology conducted in April 2003 revealed 
an unremarkable left knee.  

However, the Veteran has not alleged continuity of left knee 
symptomatology since service and none has been shown.  
Rather, he argues that the left knee disorder developed 
secondary to his service-connected right knee disorder.  

	Service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's left knee disorder to active duty or to his 
service-connected right knee condition, despite his 
contentions to the contrary.    
	
	To that end, the Board notes that the evidence does not 
reflect a nexus between a current left knee disorder and the 
service-connected right knee disorder.  The Veteran was 
afforded VA joints examinations in March 2003 and September 
2008; on both occasions his complaints focused on disorders 
of the right knee, left hip, and left shoulder.  While his 
treating physicians submitted statements attributing other 
orthopedic disorders to the right knee disorder, they were 
silent as to the etiology of the left knee pain.  The most 
recent joints examination, dated in September 2008, does not 
diagnose a left knee disorder.  
	
	The only evidence suggesting a nexus is the Veteran's own lay 
theory that "it is not far-fetched to reason that if a 
person seriously injures a major lower body weight bearing 
joint on one side of the body then he is more likely than not 
to compensate for that weakness on the other side of his 
body."  

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
degenerative joint disease is not the type of disorder that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  Such competent evidence has been provided by 
the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings, or lack 
thereof, than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

Furthermore, the phrase "it is not far-fetched to reason" 
constitutes mere speculation as to the etiology of the 
Veteran's left knee disability.  Unfortunately, the law 
provides that service connection may not be based on resort 
to speculation or remote possibility. 38 C.F.R. § 3.102 
(2008); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992).

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Left Hip Disorder

The Veteran seeks entitlement to service connection for a 
left hip disorder as secondary to his service-connected DDD 
of the lumbar spine.  

Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to a chronic left hip disorder or 
any symptoms reasonably attributed thereto.  At the time of 
discharge, the clinical evaluations of the Veteran's lower 
extremities ad musculoskeletal system was normal.  Therefore, 
no chronic left hip disorder was noted in service.

Next, post-service evidence does not reflect reports of 
chronic left hip pain until approximately 2003, nearly 18 
years after discharge.  Specifically, VA treatment records 
indicate complaints of left hip pain.  VA radiographs 
conducted in October 2004 revealed mild arthrosis at the L5-
S1 and L4-5 facet joints as well as a blastic lesion in the 
left femur.  

VA magnetic resonance imaging (MRI) conducted in November 
2004 and February 2008 revealed subchondral lesions within 
the proximal left femur in the region of the lesser 
trochanter which may have represented chronic bone infracts 
or posttraumatic degenerative changes.  As such, although the 
competent evidence reveals a current left hip disorder, it 
does not establish continuity of symptomatology.

However, the Veteran has not alleged continuity of left hip 
symptomatology since service.  Rather, he argues that the 
left hip disorder developed secondary to his service-
connected lumbar spine disorder.  

	Service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence attributes the Veteran's 
left hip disorder to his service-connected right knee and 
lumbar spine disorders.    
	
	Specifically, at the time of the Veteran's October 2004 
radiograph, the VA resident surgeon opined that the majority 
of the Veteran's hip pain was secondary to his back.  
Furthermore, his treating VA physician indicated in a 
February 2005 letter that suffered from hip pain secondary to 
his service-connected right knee and lumbar spine disorders.  
	
After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and medical opinions of record that are favorable to 
the Veteran, based on a rational lack of credibility or 
probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

Accordingly, the Board resolves doubt in the Veteran's favor 
and finds that the evidence supports service connection for a 
left hip disorder.  As such, the appeal is granted.

Ear Disorder

The Veteran seeks entitlement to service connection for an 
ear disorder.  Specifically, he contends that he developed a 
chronic ear infection in service.  

Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to a chronic ear disorder or any 
symptoms reasonably attributed thereto.  At the time of 
discharge, the clinical evaluation of the Veteran's ears was 
normal.  Therefore, no chronic ear disorder was noted in 
service.

Next, post-service evidence does not reflect reports of ear 
pain until approximately 1993.  Specifically, the Veteran 
reported a history of frequent ear infections and occasional 
dizziness at his October 2001 VA audiological examination.  
However, the examiner diagnosed left ear tinnitus (for which 
he is now service connected) and did not opine as to the 
etiology of any ear infection.  

The topic of ear infections was not raised at a subsequent VA 
audiological examination in March 2003, although the Veteran 
reported having left ear tinnitus since the 1980s.  VA 
treatment records reveal complaints of chronic left ear pain 
which has led to headaches since approximately 1993.  
Although otalgia was diagnosed, there was no indication of an 
actual infection of the ear.  As such, the competent evidence 
does not establish continuity of symptomatology.

	In addition to the documented post-service treatment records, 
the evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to the ear after he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  Significantly, 
the Board finds that the Veteran's reported history of 
continued ear infections since active service is inconsistent 
with the other evidence of record.  
	
	Indeed, while he stated that his disorder began in service, 
the separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
complaints related to the ears until at least 1993, eight 
years after separation.

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the other evidence of 
record and finds his recollections as to symptoms experienced 
in the distant past, made in connection with a claim for 
benefits, to be less probative.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through his statements.

	Service connection may be also granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's ear disorder to active duty, despite his 
contentions to the contrary.    
	
	To that end, the Board notes there is no medical evidence 
suggesting a nexus between a current ear disorder and active 
duty service.  While the Board reiterates that the Veteran is 
competent to report symptoms as they come to him through his 
senses, ear disorders are not the types of disorders that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  
	
	Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings, or lack thereof, than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in March 2003 and September 2003 
that fully addressed all notice elements and were sent prior 
to the initial RO decisions in this matter.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, and Social Security Administration 
records.  Further, the Veteran submitted additional treatment 
records, written statements, and printouts of his own 
Internet research.  

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in October 2001, March 2003, and 
September 2008.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a chronic headache disorder is denied.

Service connection for a left knee disorder, claimed as 
secondary to a service-connected right knee disorder, is 
denied.

Service connection for a left hip disorder, claimed as 
secondary to a service-connected lumbar spine disorder, is 
granted.

Service connection for an ear disorder, claimed as chronic 
infections, is denied.


REMAND

The Veteran also seeks higher ratings for DDD of the lumbar 
spine, hypertension, left index finger, and service 
connection for headaches, sinusitis, PFB, a psychiatric 
disorder, a skin disorder, and erectile dysfunction, as well 
as entitlement to TDIU.

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a 
claim for VA benefits.  For the reasons set forth below, the 
Board finds that further development and completion of due 
process requirements are required prior to a final 
adjudication of the Veteran's remaining claims.  

With respect to his increased rating claims, the Veteran 
indicated in July 2009 correspondence that his examinations 
for the lumbar spine, hypertension, and left index finger are 
over five years old and that these conditions have worsened 
in severity since then.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).  

The Veteran has indicated a willingness to report.  Under 
these circumstances, he should be afforded VA examinations 
for the purpose of determining the current severity of his 
service-connected DDD of the lumbar spine, hypertension, and 
left index finger disability.  Caffrey v. Brown, 6 Vet. App. 
377 (1994).  

With respect to his claims for service connection for 
sinusitis, PFB, and a skin disorder, the Board notes that 
chronic symptomatology possibly related to these disorders 
was noted in service.  Specifically, on numerous occasions 
throughout the Veteran's period of service, treatment records 
reveal evidence of PFB, papular lesions on the neck, 
"shaving rash," allergic rhinitis, sinus congestion, pain 
to palpation of the right frontal sinus, 
hives/dermatographism, a pruritic groin rash, and a 
"dermatologic condition."  Post-service treatment records 
reveal ongoing treatment for chronic sinusitis, PFB, and 
urticaria.

Given the preceding evidence, VA examinations for the purpose 
of nexus opinions are necessary because (1) the record 
contains competent evidence related to a current sinusitis, 
PFB, and skin disorder diagnoses; (2) the record reveals that 
the Veteran reported sinus and dermatologic symptoms, and 
sought treatment for these symptoms, while on active duty; 
and (3) the evidence indicates that the claimed disability 
may be related to the Veteran's active service.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that the latter element is a low threshold).

With respect to the Veteran's claim for service connection 
for an acquired psychiatric disorder, he argues in his July 
2008 correspondence that the VA psychiatric examination 
conducted in October 2001 was inadequate on the grounds that 
the examiner did not review the claims file and did not 
provide an opinion as to the etiology of the diagnosed 
depressive disorder.  

Indeed, a review of the October 2001 examination report 
reveals that a opinion as to etiology was not rendered and 
suggests that the examiner did not have access to a claims 
file.  As such, the Board finds that an examination is needed 
to properly evaluate the Veteran's acquired psychiatric 
disorder and provide an opinion as to its likely etiology.

With respect to the Veteran's claim for service connection 
for erectile dysfunction, the examiner at a January 2008 VA 
genitourinary examination opined that the condition was 
secondary to his acquired psychiatric disorder.  As the 
evidence does not warrant granting service connection for 
erectile dysfunction on any other independent basis, the 
Board finds that the claim is inextricably intertwined with 
the claim for service connection for an acquired psychiatric 
disorder.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  
As such, further consideration of this claim must be deferred 
to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

Similarly, the Veteran's claim for TDIU is inextricably 
intertwined with these claims, inasmuch as a grant of service 
connection or an increased evaluation for any of the claims 
remanded above could affect the outcome of the TDIU claim.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further 
consideration of this claim must be deferred to avoid 
piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA clinical records from the 
Birmingham VA Medical Center in 
Birmingham, Alabama, for the period from 
May 2006 to the present.

2.  Schedule the Veteran for an 
examination to determine the current 
severity of his DDD of the lumbar spine.  
The claims file must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed. 

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

3.  Schedule the Veteran for an 
examination to determine the current 
severity of his hypertension.  The claims 
file must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed. 

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

4.  Schedule the Veteran for an 
examination to determine the current 
severity of his status post fibroma, left 
index finger.  The claims file must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed. 

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

5.  Schedule the Veteran for an 
examination to determine the likely 
etiology and date of onset of his current 
sinusitis.  The examiner is asked to 
review the claims file in conjunction with 
the examination and to make a note of such 
a review in the examination report.  

Specifically, the examiner is asked to 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
current sinusitis was initially manifested 
during, or is otherwise related, to 
service.  The examiner is directed toward 
the notations of allergic rhinitis, sinus 
congestion, and pain to palpation of the 
right frontal sinus found in the service 
treatment records.

6.  Schedule the Veteran for an 
examination to determine the likely 
etiology and date of onset of his current 
PFB and urticaria.  The examiner is asked 
to review the claims file in conjunction 
with the examination and to make a note of 
such a review in the examination report.  

Specifically, the examiner is asked to 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
current PFB and urticaria initially 
manifested during, or are otherwise 
related, to service.  The examiner is 
directed toward the notations of PFB, 
papular lesions on the neck, "shaving 
rash," hives/dermatographism, a pruritic 
groin rash, and a "dermatologic 
condition" found in the service treatment 
records.

7.  Schedule the Veteran for an 
examination to determine the likely 
etiology of his current psychiatric 
disorder.  The examiner is asked to review 
the claims file in conjunction with the 
examination and to make a note of such a 
review in the examination report.  

Specifically, the examiner is asked to 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
current psychiatric disorder initially 
manifested during, or is otherwise 
related, to service or any service-
connected disability.  

8.  Upon completion of the above, the RO 
should readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent supplemental 
statement of the case.  

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


